DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 5/5/2022, are accepted and appreciated by the examiner.

Response to Arguments
Applicant’s arguments filed 5/5/2022 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, 19, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 102064538) in view of Saha (US 2006/0097728 A1).	Examiner notes that Examiner has supplied a copy of Liu (CN 102064538) (machine translated) with paragraphs to easily identify relevant sections.
	With respect to Claim 13 Liu teaches		A method for detecting fault in a transmission line of a power transmission system, including steps of (See Para[0002] The invention relates to the technical field of relay protection of super (ultra) high-voltage transmission lines in power systems) 	(a) obtaining a system parameter of the power transmission system (See Para[0011] by calculating the parameters that can reflect the impedance ratio of the system line); 	(b) adjusting protection reachability of a fault detecting element based on the obtained system parameter such that the adjusted protection reachability of the fault detecting element covers a predetermined protection range, wherein the protection reachability is a range of distance along the transmission line within which the fault detecting element is configured to detect fault conditions in the transmission line (See Para[0011] changing the distance relay The coefficient of the action equation forms a distance relay that automatically adapts to the change of the system line impedance ratio over time); 	
    PNG
    media_image1.png
    136
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    202
    937
    media_image2.png
    Greyscale
	(c) obtaining instantaneous voltage values at a compensated point on the transmission line of the power transmission system for a series of time points (See Para[0037] The key to automatically adapting to the change of the line impedance ratio of the system distance relay is the formation of the phasor of the set point compensation voltage change, and the correct compensation voltage change can ensure the reliability of the relay action. And Para[0074]); 	(d) identifying whether there is an internal fault occurring on the transmission line using the adjusted fault detecting element by applying the obtained instantaneous voltage values at the compensated point to the adjusted fault detecting element for the identification of the internal fault (See Para[0079] Form an algorithmic expression of the distance relay that automatically adapts to the variation of the system line impedance ratio. For grounding and phase-to-phase fault conditions, the varying distance relays are divided into grounding and phase-to-phase distance relays. And Para[0084] The action equation correctly reflects the system fault condition and has clear limits on the fault range.); and 	However Liu is silent to the language of	(e) generating a fault detection decision signal indicating the identified fault
	Nevertheless Saha teaches	(e) generating a fault detection decision signal indicating the identified fault (SeePara[0010] and [0168] In another, further aspect of the invention a graphical user interface is described for displaying a distance to a fault from one end of a section of a power line.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu and generate a fault detection decision signal indicating the identified fault such as that of Saha.	One of ordinary skill would have been motivated to modify Liu, because such a signal would indicate to someone that a fault has occurred and would allow for proper maintenance.

	With respect to Claim 17 Liu teaches	The method according to claim 13, wherein:	the system parameter is SIR; and 
	SIR = Zs / Zset	where Zs is source impedance of the power transmission system, and Zset is impedance setting of the given transmission line.	(See 
    PNG
    media_image3.png
    133
    834
    media_image3.png
    Greyscale
)
	With respect to Claim 19	A protection system for detecting fault in a power transmission line of a power transmission system, including (See Para[0002] The invention relates to the technical field of relay protection of super (ultra) high-voltage transmission lines in power systems): 	being configured to adjust protection reachability of a fault detecting element based on obtained system parameter of the power transmission system such that the adjusted protection reachability of the fault detecting element covers a predetermined protection range, (See Para[0011] changing the distance relay The coefficient of the action equation forms a distance relay that automatically adapts to the change of the system line impedance ratio over time); 	
    PNG
    media_image1.png
    136
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    202
    937
    media_image2.png
    Greyscale
	identify whether there is an internal fault occurring on the transmission line using the adjusted fault detecting element (See Para[0079] Form an algorithmic expression of the distance relay that automatically adapts to the variation of the system line impedance ratio. For grounding and phase-to-phase fault conditions, the varying distance relays are divided into grounding and phase-to-phase distance relays. And Para[0084] The action equation correctly reflects the system fault condition and has clear limits on the fault range.)	wherein: 	is further configured to apply obtained instantaneous voltage values at a compensated point to the adjusted fault detecting element for the identification of the internal fault, and the protection reachability is a range of distance along the transmission line within which the fault detecting element is configured to detect fault conditions in the transmission line (See Para[0037] The key to automatically adapting to the change of the line impedance ratio of the system distance relay is the formation of the phasor of the set point compensation voltage change, and the correct compensation voltage change can ensure the reliability of the relay action. And Para[0074]).	However Liu is silent to the language of	a processor, 	generate a fault detection decision signal indicating the identified internal fault;	the processor 
	Nevertheless Saha teaches	a processor (See Para[0170]  The microprocessor (or processors) comprises a central processing unit CPU performing the steps of the method according to the invention.)	generate a fault detection decision signal indicating the identified fault (SeePara[0010] and [0168] In another, further aspect of the invention a graphical user interface is described for displaying a distance to a fault from one end of a section of a power line.)	the processor (See Para[0170])  	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Liu and use a processor and generate a fault detection decision signal indicating the identified fault such as that of Saha.	One of ordinary skill would have been motivated to modify Liu, because such a signal would indicate to someone that a fault has occurred and would allow for proper maintenance.  Furthermore the use of a processor would improve efficiency.
	With respect to Claim 23 Liu teaches	The protection system according to claim 19, wherein:	the system parameter is SIR; and 
	SIR = Zs / Zset	where Zs is source impedance of the power transmission system, and Zset is impedance setting of the given transmission line.	(See 
    PNG
    media_image3.png
    133
    834
    media_image3.png
    Greyscale
)

Allowable Subject Matter
Claims 14-16,18,20-22, 24-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Examiner notes with regards to claim 14 , 15, 20, 21 the prior art fails to teach or make obvious the critiria required by these claims.

    PNG
    media_image4.png
    622
    559
    media_image4.png
    Greyscale
 
	
    PNG
    media_image5.png
    609
    548
    media_image5.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Chen (Adaptive distance protection for grounded fault of lines connected with doubly-fed induction generators) teaches adaptive setting principle which realises a better coverage of zone 2 and enhances the reliability and sensitivity of the relays. Simulation results verify the improvement of the protective zone of distance relays.  	An adaptive distance protection is proposed, in which the fault types and sequence impedance of wind farms are taken into account. The setting characteristic of distance relays is allowed to be adjusted automatically according to the prevailing system condition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863